      Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 1 of 64




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

CARA CHIAPPA and DAN                  Case No.:
ALFONSO, individually and on behalf
of all others similarly situated,
                                      CLASS ACTION COMPLAINT
           Plaintiffs,

     v.

CUMULUS MEDIA, INC., and JOHN         DEMAND FOR JURY TRIAL
DOES 1-10.,
           Defendants.
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 2 of 64




      Plaintiffs Cara Chiappa and Dan Alfonso (“Plaintiffs”), by and through their

attorneys, on behalf of the Cumulus Media 401(k) Plan (formerly the Cumulus

Media, Inc. 401(k) Plan (the “Plan”),1 themselves and all others similarly situated,

state and allege as follows:

                               I.   INTRODUCTION

      1.     This is a class action brought pursuant to §§ 409 and 502 of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109

and 1132, against the Plan’s fiduciaries, which include Cumulus Media, Inc. (a.k.a

Cumulus Radio Corporation)2 (“Cumulus” or the “Company”) and any individuals

who may have been appointed by the Company to serve as Plan fiduciaries during

the Class Period for breaches of their fiduciary duties.




1
 The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C.
§ 1132(d)(1). However, in a breach of fiduciary duty action such as this, the Plan is
not a party. Rather, pursuant to ERISA § 409, and the law interpreting it, the relief
requested in this action is for the benefit of the Plan and its participants.
2
   The Company is defined herein to mean “Cumulus Media, Inc.” and “Cumulus
Radio Corporation” interchangeably. The Plan’s operative Summary Plan
Description (“SPD” at 1) states “The name and address of your Employer is:
Cumulus Radio Corporation, 3280 Peachtree Road NW, Suite 2200, Atlanta, Ga
30305.” On the other hand, the Plan’s 2017 Form 5500 filed with the Department
of Labor states the Plan is sponsored by Cumulus Media, Inc. See 2017 Form 5500
at 1.


                                           2
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 3 of 64




      2.     Defined contribution retirement plans, like the Plan, confer tax benefits

on participating employees to incentivize saving for retirement. As of the end

of 2015, Americans had approximately $6.7 trillion in assets invested in defined

contribution plans. See INVESTMENT COMPANY INSTITUTE, Retirement Assets Total

$24.0 Trillion in Fourth Quarter 2015 (Mar. 24, 2016), available at

https://www.ici.org/research/stats/retirement/ret_15_q4;    PLAN SPONSOR,        2015

Recordkeeping Survey (June 2015), available at http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

      3.     In a defined contribution plan, participants’ benefits “are limited to the

value of their own individual investment accounts, which is determined by the market

performance of employee and employer contributions, less expenses.” Tibble v.

Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus, the employer has no incentive to

keep costs low or to closely monitor the Plan to ensure every investment remains

prudent, because all risks related to high fees and poorly-performing investments are

borne by the participants.

      4.     To safeguard Plan participants and beneficiaries, ERISA imposes strict

fiduciary duties of loyalty and prudence upon employers and other plan fiduciaries.

29 U.S.C. § 1104(a)(1). These twin fiduciary duties are “the highest known to the

law.” ITPE Pension Fund v. Hall, 334 F.3d 1011, 1013 (11th Cir. 2003); Pledger v.


                                          3
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 4 of 64




Reliance Trust Co., 240 F. Supp. 3d 1314, 1321 (N.D. Ga. 2017). Fiduciaries must

act “solely in the interest of the participants and beneficiaries,” 29 U.S.C.

§ 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that would be

expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

      5.     The Plan has nearly two-hundred million dollars in assets that are

entrusted to the care of the Plan’s fiduciaries. The Plan’s assets under management

qualify it as a large plan in the defined contribution plan marketplace, and among the

largest plans in the United States. BrightScope conducted a study in 2015 of a

“sample of nearly 53,000 large private-sector 401(k) plans—plans with at least

$1 million in plan assets and typically 100 participants or more in 2015.”3 As a large



3
  See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2015 at 69 (March 2018) (hereafter, “ICI Study”), available at:
https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf. According to the ICI
study:
      The BrightScope/ICI Defined Contribution Plan Profile is a
      collaborative research effort between BrightScope and the Investment
      Company Institute that analyzes plan-level data gathered from audited
      Form 5500 filings of private-sector defined contribution (DC) plans,
      providing unique, new insights into private-sector DC plan design. The
      research draws from information collected in the BrightScope Defined
      Contribution Plan Database. The database is designed to shed light on
      DC plan design across many dimensions, including the number and
      type of investment options offered; the presence and design of
      employer contributions; the types of recordkeepers used by DC plans;
      and changes to plan design over time. In addition, industrywide fee


                                          4
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 5 of 64




plan, the Plan had substantial bargaining power regarding the fees and expenses that

were charged against participants’ investments. Defendants, however, did not try to

reduce the Plan’s expenses or exercise appropriate judgment to scrutinize each

investment option that was offered in the Plan to ensure it was prudent.

      6.     Plaintiffs allege that during the putative Class Period (February 24, 2014

through the date of judgment), Defendants, as “fiduciaries” of the Plan, as that term

is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties

they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio

with due care to ensure that each investment option was prudent, in terms of cost;

and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories.

      7.     To make matters worse, Defendants failed to utilize the lowest cost

share class for many of the mutual funds within the Plan, and failed to consider

collective trusts, commingled accounts, or separate accounts (at least for the majority




      information is matched to investments in DC plans, allowing analysis
      of the cost of DC plans. The BrightScope/ICI Defined Contribution
      Plan Profile supplements existing plan sponsor surveys and research
      based on recordkept data, and it is designed to increase public
      understanding in this critical area of retirement savings.


                                           5
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 6 of 64




of the Class Period) as alternatives to the mutual funds in the Plan, despite their lower

fees.

        8.   It appears that in late 2019, after purported consultation with Sageview

Advisory Group, almost six years into the Class Period, wholesale changes were

made to the Plan. Effective November 12, 2019, certain investment options offered

through the Plan were no longer offered. Also, effective November 12, 2019, the

share classes of four investment options offered through the Plan were changed. See

September 2019 letter to participants from Fidelity Investments. The new share

classes offered participants the same investment strategy and risk, but the overall

expenses were lowered. Further, the Plan participants were told that beginning on

December 1, 2019, quarterly revenue credits “may be allocated to your account based

on the investments you hold during the prior quarter.” See September 2019 letter to

participants from Fidelity Investments.

        9.   These changes were far too little and too late as the damages suffered

by Plan participants to that point had already been baked in. There is no reason to

not have implemented these changes by the start of the Class Period. Moreover, these

changes may not have cured the Company’s fiduciary breaches because there is no

evidence that at any time during the Class Period, the Company undertook a

standardized, routine, critical review of the Plan investment options—i.e., it did not


                                           6
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 7 of 64




undertake a prudent process in evaluating the Plan’s investment options. As part of

its investigation of this action, Plaintiffs requested pursuant to ERISA § 104(b),

operative Plan governing documents. The documents received by Plaintiffs did not

indicate the existence of an investment policy statement or the existence of any

committee appointed to monitor the Plan’s investment options on a periodic basis.

      10.    Defendants’ mismanagement of the Plan, to the detriment of

participants and beneficiaries, constitutes a breach of the fiduciary duties of prudence

and loyalty, in violation of 29 U.S.C. § 1104. Their actions were contrary to actions

of a reasonable fiduciary and cost the Plan and its participants millions of dollars.

      11.    Based on this conduct, Plaintiffs assert claims against Defendants for

breach of the fiduciary duties of loyalty and prudence (Count One) and failure to

monitor fiduciaries (Count Two).

                       II.    JURISDICTION AND VENUE
      12.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because it is a civil action arising under the laws of the United States,

and pursuant to 29 U.S.C. § 1332(e)(1), which provides for federal jurisdiction of

actions brought under Title I of ERISA, 29 U.S.C. § 1001, et seq.

      13.    This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have



                                            7
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 8 of 64




significant contacts with this District, and because ERISA provides for nationwide

service of process.

      14.    Venue is proper in this District pursuant to ERISA § 502(e)(2),

29 U.S.C. § 1132(e)(2), because some or all of the violations of ERISA occurred in

this District and Defendants reside and may be found in this District. Venue is also

proper in this District pursuant to 28 U.S.C. § 1391 because Defendants do business

in this District and a substantial part of the events or omissions giving rise to the

claims asserted herein occurred within this District.

                                  III.   PARTIES

A.    Plaintiffs

      15.    Plaintiff Cara Chiappa (“Chiappa”) resides in Newtown, Connecticut.

During her employment, Plaintiff Chiappa participated in the Plan investing in the

options offered by the Plan and which are the subject of this lawsuit.

      16.    Plaintiff Dan Alfonso (“Alfonso”) resides in West New York, New

Jersey. During his employment, Plaintiff Alfonso participated in the Plan investing

in the options offered by the Plan and which are the subject of this lawsuit.

      17.    Each Plaintiff has standing to bring this action on behalf of the Plan

because each of them participated in the Plan and were injured by Defendants’

unlawful conduct. Plaintiffs are entitled to receive benefits in the amount of the



                                          8
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 9 of 64




difference between the value of their accounts currently, or as of the time their

accounts were distributed, and what their accounts are or would have been worth, but

for Defendants’ breaches of fiduciary duty as described herein.

      18.    Plaintiffs did not have knowledge of all material facts (including, among

other things, the investment alternatives that are comparable to the investments

offered within the Plan, comparisons of the costs and investment performance of Plan

investments versus available alternatives within similarly-sized plans, total cost

comparisons to similarly-sized plans, information regarding other available share

classes, and information regarding the availability and pricing of separate accounts

and collective trusts) necessary to understand that Defendants breached their

fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have

actual knowledge of the specifics of Defendants’ decision-making process with

respect to the Plan, including Defendants’ processes (and execution of such) for

selecting, monitoring, and removing Plan investments, because this information is

solely within the possession of Defendants prior to discovery. Having never managed

a large plan such as the Plan, Plaintiffs lacked actual knowledge of reasonable fee

levels and prudent alternatives available to such plans. Plaintiffs did not and could

not review the Plan’s investment committee meeting minutes or other evidence of


                                          9
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 10 of 64




Defendants’ fiduciary decision making, or the lack thereof.4 For purposes of this

Complaint, Plaintiffs have drawn reasonable inferences regarding these processes

based upon (among other things) the facts set forth herein.

B.    Defendants
      1.     Company Defendant

      19.    Cumulus is the Plan sponsor. See 2018 Form 5500 at 1. According to

its website, Cumulus “is a leading audio-first media and entertainment company

delivering premium content to over a quarter billion people every month.” Further,

it “engages listeners with high-quality local programming through 428 owned-and-

operated stations across 87 markets; delivers nationally-syndicated sports, news, talk,

and entertainment programming from iconic brands including the NFL, the NCAA,

the Masters, the Olympics, the Academy of Country Music Awards, and many other

world-class partners across nearly 8,000 affiliated stations through Westwood One,




4
  In fact, based on Plan documents that Plaintiffs have received, and their counsel
reviewed, it does not even appear that an investment committee was appointed to
oversee the selection and monitoring of the Plan’s investment options. Nonetheless,
several weeks prior to filing the instant lawsuit, Plaintiffs requested that the Plan
administrator produce meeting minutes of the relevant Plan investment
committee(s), but their request was denied.



                                          10
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 11 of 64




the largest audio network in America.”5 Cumulus is incorporated in Delaware and

has its principal place of business in Atlanta, Georgia.

        20.   The Company is a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) for several reasons.

        21.   First, it is a named fiduciary under the Plan. The SPD defines the Plan

Administrator as Cumulus Radio Corporation. Id. at 3. See also Volume Submitter

Defined Contribution Plan, Fidelity Basic Plan Document No. 17 (“Plan Document”)

at 1. The Plan Document further states “[t]he Administrator, as named fiduciary for

the Plan, may appoint one or more investment managers (as defined under Section

3(38) of ERISA) who may have such duties, up to and including any authority to

determine what shall be the Permissible Investments for the Plan at any given time,

what restrictions will exist upon those and how unallocated accounts under the Plan

and contributions described in Section 8.02(b)(2) of the Plan shall be invested, as the

Administrator in its sole discretion shall determine in its appointment and agreement

with such investment manager(s).” Id. at 34.

        22.   Second, during the Class Period, Cumulus exercised discretionary

authority and control over Plan management and/or authority or control over



5
    https://www.cumulusmedia.com/


                                          11
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 12 of 64




management or disposition of Plan assets as the Plan Administrator. For example,

the September 2019 letter to Plan participants referenced above, states that “Cumulus

Radio Corporation has decided to make the following changes to the Plan’s

investment lineup.” Id. at 1 (emphasis added).

      23.    Third, because Cumulus had the power to appoint “one or more

investment managers” it is also a fiduciary in this regard. Under ERISA, fiduciaries

with the power to appoint have the concomitant fiduciary duty to monitor and

supervise their appointees.

      2.     Additional John Doe Defendants

      24.    To the extent that there are additional officers and employees of

Cumulus who are/were fiduciaries of the Plan during the Class Period, or were hired

or appointed as an investment manager for the Plan during the Class Period, the

identities of whom are currently unknown to Plaintiffs, Plaintiffs reserve the right,

once their identities are ascertained, to seek leave to join them to the instant action.

Thus, without limitation, unknown “John Doe” Defendants 1-10 include, but are not

limited to, Cumulus officers and employees who are/were fiduciaries of the Plan

within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the

Class Period.




                                          12
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 13 of 64




                                 IV.   THE PLAN

      25.    The Plan was initially established on January 1, 1998. See Financial

Statements and Independent Auditor’s Report, for the Year Ended December 31,

2017 (“Auditor’s Report”) at 6. “The purpose of the Plan is to enable eligible

Employees to save for retirement.” SPD at 1.

      26.    The Plan is a “defined contribution” or “individual account” plan within

the meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for

individual accounts for each participant and for benefits based solely upon the

amount contributed to those accounts, and any income, expense, gains and losses,

and any forfeitures of accounts of the participants which may be allocated to such

participant’s account. Consequently, retirement benefits provided by the Plan are

based solely on the amounts allocated to each individual’s account.

A.    Eligibility
      27.    “The Plan covers all employees of [Cumulus] who are at least 21 years

of age and have 2 months of service, excluding leased employees, nonresident aliens,

and those covered under a collective bargaining agreement unless required otherwise

by the agreement.” Auditor’s Report at 6. Further, “[e]mployees are eligible to enter

the Plan on the 1st day of each Plan year and the 1st day of the month after meeting

the eligibility requirements.” Id.



                                         13
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 14 of 64




B.    Contributions

      28.    There are several types of contributions that can be added to a

participant’s account: an employee salary deferral contribution, an employer

matching contribution, and distributions from other qualified defined benefit or

defined contribution plans (rollovers). Id. at 6.

      29.    With regard to employee contributions, “participants may contribute up

to 70% of annual compensation.” Id.

      30.    “The Company may make discretionary matching contributions to the

Plan. For the year ended December 31, 2017, matching contributions were 25% up

to 6% of a participant’s deferred compensation.” Id.

      31.    Like other companies that sponsor 401(k) plans for their employees,

Cumulus enjoys both direct and indirect benefits by providing matching contributions

to Plan participants. Employers are generally permitted to take tax deductions for

their contributions to 401(k) plans at the time when the contributions are made. See

generally https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.

      32.    Additionally, it is well-known that “[o]ffering retirement plans can

help in employers’ efforts to attract new employees and reduce turnover.” See

https://www.paychex.com/articles/employee-benefits/employer-matching-401k-

benefits.


                                          14
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 15 of 64




      33.    Given the size of the Plan, Cumulus likely enjoyed a significant tax and

cost savings from offering a match.

C.    Vesting
      34.    A participant is 100 percent vested at all times in their “contributions

plus actual earnings or losses thereon.” Auditor’s Report at 7.

      35.    “Vesting in the company’s contribution portion” of a Plan participant’s

account is based on the following schedule:

                Years of Service                         Percent Vested
       Less than 1                            0%
       1                                      20
       2                                      40
       3                                      60
       4                                      80
       5 or more                              100

Id.

D.    The Plan’s Investments

      36.    Several funds were available to Plan participants for investment each

year during the putative Class Period. As noted above, the Company decides which

investment options are offered to participants. As of December 31, 2017, the Plan

offered 31 investment options, including 10 target date funds.




                                         15
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 16 of 64




      37.    The Plan’s assets under management for all funds as of January 1, 2018

was $185,306,087. See Summary Annual Report 1. As of December 31, 2018, the

value of Plan assets was $177,478,194.

                    V.    CLASS ACTION ALLEGATIONS
      38.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of themselves and the following proposed

class (“Class”):6

      All persons, except Defendants and their immediate family members,
      who were participants in or beneficiaries of the Plan, at any time
      between February 24, 2014 through the date of judgment (the “Class
      Period”).7

      39.    The members of the Class are so numerous that joinder of all members

is impractical. The 2018 Form 5500 filed with the U.S. Department of Labor lists

5,230 Plan “participants with account balances as of the end of the plan year.” Id. at

3.

      40.    Plaintiffs’ claims are typical of the claims of the members of the Class.

Like other Class members, Plaintiffs participated in the Plan and have suffered



6
  Plaintiffs reserve the right to propose other or additional classes or subclasses in
their motion for class certification or subsequent pleadings in this action.
7
  Plaintiffs reserve their right to seek modification of the close of the Class Period
in the event that further investigation/discovery reveals a more appropriate end
period.


                                         16
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 17 of 64




injuries as a result of Defendants’ mismanagement of the Plan. Defendants treated

Plaintiffs consistently with other Class members and managed the Plan as a single

entity. Plaintiffs’ claims and the claims of all Class members arise out of the same

conduct, policies, and practices of Defendants as alleged herein, and all members of

the Class have been similarly affected by Defendants’ wrongful conduct.

      41.    There are questions of law and fact common to the Class, and these

questions predominate over questions affecting only individual Class members.

Common legal and factual questions include, but are not limited to:

             A.    Whether Defendant is a fiduciary of the Plan;

             B.    Whether Defendant breached its fiduciary duties of loyalty and

                   prudence by engaging in the conduct described herein;

             C.    Whether the Defendant failed to adequately monitor other

                   fiduciaries to ensure the Plan was being managed in compliance

                   with ERISA;

             D.    The proper form of equitable and injunctive relief; and

             E.    The proper measure of monetary relief.

      42.    Plaintiffs will fairly and adequately represent the Class and have

retained counsel experienced and competent in the prosecution of ERISA class action

litigation. Plaintiffs have no interests antagonistic to those of other members of the


                                         17
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 18 of 64




Class. Plaintiffs are committed to the vigorous prosecution of this action and

anticipate no difficulty in the management of this litigation as a class action.

      43.    This action may be properly certified under Rule 23(b)(1). Class action

status in this action is warranted under Rule 23(b)(1)(A) because prosecution of

separate actions by the members of the Class would create a risk of establishing

incompatible standards of conduct for Defendants. Class action status is also

warranted under Rule 23(b)(1)(B) because prosecution of separate actions by the

members of the Class would create a risk of adjudications with respect to individual

members of the Class that, as a practical matter, would be dispositive of the interests

of other members not parties to this action, or that would substantially impair or

impede their ability to protect their interests.

      44.    In the alternative, certification under Rule 23(b)(2) is warranted because

the Defendants have acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive, declaratory, or other appropriate

equitable relief with respect to the Class as a whole.

               VI.    DEFENDANTS’ FIDUCIARY STATUS AND
                      OVERVIEW OF FIDUCIARY DUTIES

      45.    ERISA requires every plan to provide for one or more named fiduciaries

who will have “authority to control and manage the operation and administration of

the plan.” ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1).

                                            18
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 19 of 64




      46.    ERISA treats as fiduciaries not only persons explicitly named as

fiduciaries under § 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who

in fact perform fiduciary functions. Thus, a person is a fiduciary to the extent “(i) he

exercises any discretionary authority or discretionary control respecting management

of such plan or exercises any authority or control respecting management or

disposition of its assets, (ii) he renders investment advice for a fee or other

compensation, direct or indirect, with respect to any moneys or other property of such

plan, or has any authority or responsibility to do so, or (iii) he has any discretionary

authority or discretionary responsibility in the administration of such plan.” ERISA

§ 3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i).

      47.    As described in the Parties section above, Defendant was a fiduciary of

the Plan because:

             (a)    it was so named; and/or
             (b)    it exercised authority or control respecting management or
                    disposition of the Plan’s assets; and/or
             (c)    it exercised discretionary authority or discretionary control
                    respecting management of the Plan; and/or

             (d)    it had discretionary authority or discretionary responsibility in the
                    administration of the Plan.

      48.    As a fiduciary, Defendant is/was required by ERISA § 404(a)(1),

29 U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s


                                          19
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 20 of 64




investments, solely in the interest of the Plan’s participants and beneficiaries and with

the care, skill, prudence, and diligence under the circumstances then prevailing that

a prudent person acting in a like capacity and familiar with such matters would use

in the conduct of an enterprise of a like character and with like aims. These twin

duties are referred to as the duties of loyalty and prudence and are “the highest known

to law.” ITPE Pension Fund v. Hall, 334 F.3d 1011, 1013 (11th Cir. 2003).

      49.    The duty of loyalty requires fiduciaries to act with an “eye single” to the

interests of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000).

“Perhaps the most fundamental duty of a [fiduciary] is that he [or she] must display .

. . complete loyalty to the interests of the beneficiary and must exclude all selfish

interest and all consideration of the interests of third persons.” Pegram, 530 U.S. at

224 (quotation marks and citations omitted). Thus, “in deciding whether and to what

extent to invest in a particular investment, a fiduciary must ordinarily consider only

factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment,

when judged solely on the basis of its economic value to the plan, would be equal or

superior to alternative investments available to the plan.” Dep’t of Labor ERISA Adv.

Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added).




                                            20
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 21 of 64




      50.    In effect, the duty of loyalty includes a mandate that the fiduciary

display complete loyalty to the beneficiaries and set aside the consideration of third

persons.

      51.    ERISA also “imposes a ‘prudent person’ standard by which to measure

fiduciaries’ investment decisions and disposition of assets.” Fifth Third Bancorp v.

Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a

duty to select prudent investments, under ERISA a fiduciary “has a continuing duty

to monitor [plan] investments and remove imprudent ones” that exists “separate and

apart from the [fiduciary’s] duty to exercise prudence in selecting investments.”

Tibble, 135 S. Ct. at 1828 (2015). “[A] fiduciary cannot free himself from his duty

to act as a prudent man simply by arguing that other funds . . . could theoretically, in

combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig. II,

No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting

DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

      52.    In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for

breach by co-fiduciary”) further provides that:

      [I]n addition to any liability which he may have under any other
      provisions of this part, a fiduciary with respect to a plan shall be liable
      for a breach of fiduciary responsibility of another fiduciary with respect
      to the same plan in the following circumstances: (1) if he participates
      knowingly in, or knowingly undertakes to conceal, an act or omission
      of such other fiduciary, knowing such act or omission is a breach; (2) if,

                                          21
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 22 of 64




      by his failure to comply with section 1104(a)(1) of this title in the
      administration of his specific responsibilities which give rise to his
      status as a fiduciary, he has enabled such other fiduciary to commit a
      breach; or (3) if he has knowledge of a breach by such other fiduciary,
      unless he makes reasonable efforts under the circumstances to remedy
      the breach.

      53.    During the Class Period, Defendant did not act in the best interests of

the Plan participants. Investment fund options chosen for a plan should not favor the

fund provider over the plan’s participants. Yet, here, to the detriment of the Plan and

its participants and beneficiaries, the Plan’s fiduciaries included and retained in the

Plan many mutual fund investments that were more expensive than necessary and

otherwise were not justified on the basis of their economic value to the Plan.

      54.    Based on reasonable inferences from the facts set forth in this

Complaint, during the Class Period Defendant failed to have a proper system of

review in place to ensure that participants in the Plan were being charged appropriate

and reasonable fees for the Plan’s investment options. Additionally, Defendant failed

to leverage the size of the Plan to negotiate lower expense ratios for certain

investment options maintained and/or added to the Plan during the Class Period.

      55.     As discussed below, Defendant breached fiduciary duties to the Plan

and its participants and beneficiaries and is liable for its breaches and the breaches of

its co-fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).




                                           22
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 23 of 64




                        VII. SPECIFIC ALLEGATIONS

A.    Improper Management of an Employee Retirement Plan Can Cost the
      Plan’s Participants Millions in Savings

      56.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified

investment options for a defined-contribution plan while also giving substantial

consideration to the cost of those options.      “Wasting beneficiaries’ money is

imprudent.     In devising and implementing strategies for the investment and

management of trust assets, trustees are obligated to minimize costs.” Uniform

Prudent Investor Act (the “UPIA”) § 7.

      57.     “The Restatement . . . instructs that ‘cost-conscious management is

fundamental to prudence in the investment function,’ and should be applied ‘not only

in making investments but also in monitoring and reviewing investments.’” Tibble

v. Edison Int’l, 843 F.3d 1187, 1197-98 (9th Cir. Dec. 30, 2016) (en banc) (quoting

Restatement (Third) of Trust § 90, cmt. b). See also U.S. Dep’t of Labor, A Look at

401(k)       Plan     Fees,     (Aug.      2013),      at     2,     available      at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020)

(“You should be aware that your employer also has a specific obligation to consider

the fees and expenses paid by your plan.”). As the Ninth Circuit described, additional

fees of only 0.18% or 0.4% can have a large effect on a participant’s investment


                                         23
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 24 of 64




results over time because “[b]eneficiaries subject to higher fees . . . lose not only the

money spent on higher fees, but also ‘lost investment opportunity’; that is, the money

that the portion of their investment spent on unnecessary fees would have earned over

time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged

to a beneficiary, the more the beneficiary’s investment shrinks.”).

         58.   Most participants in 401(k) plans expect that their 401(k) accounts will

be their principal source of income after retirement. Although at all times 401(k)

accounts are fully funded, that does not prevent plan participants from losing money

on poor investment choices of plan sponsors and fiduciaries, whether due to poor

performance, high fees, or both.

         59.   In fact, the Department of Labor has explicitly stated that employers are

held to a “high standard of care and diligence” and must both “establish a prudent

process for selecting investment options and service providers” and “monitor

investment options and service providers once selected to see that they continue to

be appropriate choices,” among other duties. See “A Look at 401(k) Plan Fees,”

supra.

         60.   The duty to evaluate and monitor fees and investment costs includes fees

paid directly by plan participants to investment providers, usually in the form of an

expense ratio or a percentage of assets under management within a particular


                                           24
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 25 of 64




investment. See Investment Company Institute (“ICI”), The Economics of Providing

401(k) Plans: Services, Fees, and Expenses, (July 2016), at 4. “Any costs not paid

by the employer, which may include administrative, investment, legal, and

compliance costs, are, effectively, paid by plan participants.” Id. at 5.

       61.   The fiduciary task of evaluating investments and investigating

comparable alternatives in the marketplace is made much simpler by the advent of

independent research from companies like Morningstar, which sorts mutual funds of

all kinds into categories “based on the underlying securities in each portfolio. . . . We

place funds in a given category based on their portfolio statistics and compositions

over                the                past                 three                years.”

See http://www.morningstar.com/InvGlossary/morningstar_category.aspx.8

       62.   On average, there are lower expense ratios for 401(k) participants than

those for other investors. See The Economics of Providing 401(k) Plans, at 11.



8
  As described by Morningstar, these categories “were introduced in 1996 to help
investors make meaningful comparisons between mutual funds. Morningstar found
that the investment objective listed in a fund’s prospectus often did not adequately
explain how the fund actually invested…[we] solved this problem by breaking
portfolios into peer groups based on their holdings. The categories help investors
identify the top performing funds, assess potential risk, and build well-diversified
portfolios.” See The Morningstar Category Classifications (June 30, 2016), at 7.
These categories are assigned to mutual funds, variable annuities, and separate
accounts. Id.


                                           25
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 26 of 64




ERISA-mandated monitoring of investments leads prudent and impartial plan

sponsors to continually evaluate performance and fees, resulting in great competition

among mutual funds in the marketplace. Furthermore, the large average account

balances of 401(k) plans, especially the largest ones as measured by assets managed,

lead to economies of scale and special pricing within mutual funds. See id at 10.

       63.      This has led to falling mutual fund expense ratios for 401(k) plan

participants since 2000. In fact, these expense ratios fell 31 percent from 2000 to

2015 for equity funds, 25 percent for hybrid funds, and 38 percent for bond funds.

See id. at 1.

       64.      The most recent comprehensive average mutual fund expense data for

plans of different sizes is from 2012, and industry analysts have recognized a marked

trend toward lower fees in 401(k)s over the past four years. See Anne Tergesen,

401(k) Fees, Already Low, Are Heading Lower, WALL STREET JOURNAL (May 15,

2016),       available   at   http://www.wsj.com/articles/401-k-fees-already-low-are-

heading-lower-1463304601 (noting precipitous drop in overall 401(k) fees from

2012 to 2014).




                                           26
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 27 of 64




       65.   The following figure published by the ICI best illustrates that 401(k)

plans on average pay far lower fees than regular industry investors, even as expense

ratios for all investors continued to drop for the past several years.9




Id. at 12.

       66.   Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as


9
  This chart does not account for the strategy of a mutual fund, which may be to
mirror an index, a so-called passive management strategy, or may attempt to “beat
the market” with more aggressive investment strategies via active management.
Active management funds tend to have significantly higher expense ratios compared
to passively managed funds because they require a higher degree of research and
monitoring than funds which merely attempt to replicate a particular segment of the
market.


                                           27
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 28 of 64




investigating alternatives in the marketplace to ensure that well-performing, low cost

investment options are being made available to plan participants.

      1.     Passively Managed Funds Cost Less Than Actively Managed Funds
      67.    ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828. (2015).

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should

seek guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996).

One such area is the selection of appropriate funds for a plan. Trust law states it

depends on “the type of trustee and the nature of the breach involved, the availability

of relevant data, and other facts and circumstances of the case.” Restatement (Third)

of Trusts § 100 cmt. b(1). To determine whether a fiduciary has selected appropriate

funds for the trust, appropriate comparators may include “return rates of one or more

suitable common trust funds, or suitable index mutual funds or market indexes (with

such adjustments as may be appropriate).” Id.

      68.    In this action, each investment option within the Plan charged certain

fees, to be paid by deductions from the pool of assets under management. For

passively managed funds, which are designed to mimic a market index such as

Standard & Poor’s 500, securities were purchased to match the mix of companies

within the index. Because they are simply a mirror of an index, these funds offer

both diversity of investment and comparatively low fees.



                                          28
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 29 of 64




      69.    By contrast, actively managed funds, which have a mix of securities

selected in the belief they will beat the market, have higher fees, to account for the

work of the investment managers of such funds and their associates.

      70.    While higher-cost mutual funds may outperform a less-expensive

option, such as a passively-managed index fund, over the short term, they rarely do

so over a longer term. See Jonnelle Marte, Do Any Mutual Funds Ever Beat the

Market?            Hardly,      The      Washington        Post,      available     at

https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which

looked at 2,862 actively managed mutual funds, focused on the top quartile in

performance and found most did not replicate performance from year to year); see

also Index funds trounce actively managed funds: Study, available at

http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-managed-funds-

study.html (long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over a 10-year period

from 2004 to 2014.”)

      71.    Indeed, funds with high fees on average perform worse than less

expensive funds, even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When

Cheaper is Better: Fee Determination in the Market for Equity Mutual Funds, 67 J.


                                         29
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 30 of 64




Econ. Behav. & Org. 871, 873 (2009) (hereinafter “When Cheaper is Better”); see

also Jill E. Fisch, Rethinking the Regulation of Securities Intermediaries, 158 U. Pa.

L. Rev. 1961, 1967-75 (2010) (summarizing numerous studies showing that “the

most consistent predictor of a fund’s return to investors is the fund’s expense ratio”).

      2.     Institutional Share Classes Cost Less Than Investor Share Classes

      72.    Many mutual funds offer multiple classes of shares in a single mutual

fund that are targeted at different investors. Generally, more expensive share classes

are targeted at smaller investors with less bargaining power, while lower cost shares

are targeted at institutional investors with more assets, generally $1 million or more,

and therefore greater bargaining power. There is no difference between share classes

other than cost—the funds hold identical investments and have the same manager.

      73.    Large defined contribution plans such as the Plan have sufficient assets

to qualify for the lowest cost share class available. Even when a plan does not yet

meet the investment minimum to qualify for the cheapest available share class, it is

well-known among institutional investors that mutual fund companies will typically

waive those investment minimums for a large plan adding the fund in question to the

plan as a designated investment alternative. Simply put, a fiduciary to a large defined

contribution plan such as the Plan can use its asset size and negotiating power to




                                          30
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 31 of 64




invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

      74.    One recent article written by the head of a fiduciary consulting firm

described the failure to investigate the availability of and subsequently utilize the

lowest-cost share class as an “egregious fiduciary breach[]” that is responsible for

“[w]asting plan assets” in a manner that is “clearly imprudent.” Blaine Aikin (exec.

chairman of fi360 Inc.), Recent Class-Action Surge Ups the Ante for 401(k) Advice,

INVESTMENTNEWS              (Feb.         18,        2016),          available         at

https://www.investmentnews.com/recent-class-action-surge-ups-the-ante-for-401k-

advice-66056. Indeed, recently a court observed that “[b]ecause the institutional

share classes are otherwise identical to the retail share classes, but with lower fees, a

prudent fiduciary would know immediately that a switch is necessary. Thus, the

‘manner that is reasonable and appropriate to the particular investment action, and

strategies involved’ . . . in this case would mandate a prudent fiduciary—who

indisputably has knowledge of institutional share classes and that such share classes

provide identical investments at lower costs—to switch share classes immediately.”

Tibble, et al. v. Edison Int. et al., No. 07-5359, slip op. at 13 (C.D. Cal. Aug. 16,

2017).




                                           31
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 32 of 64




      75.    This claim is not about the use of “retail mutual funds” versus the use

of “institutional mutual funds.” Retail mutual funds are perfectly acceptable and

prudent choices under certain circumstances. In some instances, a mutual fund

company may only offer retail mutual funds. Or, in other instances, the mutual fund

company might restrict institutional share classes in such a manner that would make

it impossible to utilize the mutual funds. This claim is instead about utilizing the

lowest-cost class of shares that is available to the Plan.

      3.     Collective Trusts and Separate Accounts Cost Less Than Their
             Virtually Identical Mutual Fund Counterparts
      76.    The investment options offered within the Plan were mostly pooled

investment products known as mutual funds. Throughout the Class Period, the

investment options available to participants were almost exclusively mutual funds.

      77.    Plan fiduciaries such as Defendants here must be continually mindful of

investment options to ensure they do not unduly risk plan participants’ savings and

do not charge unreasonable fees. Some of the best investment vehicles for these goals

are collective trusts, which pool plan participants’ investments further and provide

lower fee alternatives to even institutional and 401(k) plan specific shares of mutual

funds. As noted supra, trust law specifically identifies “one or more suitable common

trust funds” as a comparator to determine whether a trust is invested in suitable

investments. Restatement (Third) of Trusts § 100 cmt. b(1).

                                           32
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 33 of 64




      78.    Collective trusts are administered by banks or trust companies, which

assemble a mix of assets such as stocks, bonds and cash. Regulated by the Office of

the Comptroller of the Currency rather than the Securities and Exchange

Commission, collective trusts have simple disclosure requirements, and cannot

advertise nor issue formal prospectuses. As a result, their costs are much lower, with

less or no administrative costs, and less or no marketing or advertising costs. See

Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available                        at                       http://www.wsj.com/articles/

SB10001424127887324296604578177291881550144.

      79.    Due to their potential to reduce overall plan costs, collective trusts are

becoming increasingly popular; Use of CITs in DC Plans Booming (discussing data

showing that among both mid-size and large defined contribution plans, significantly

more assets are held in collective trusts than in mutual funds).10


10
  The criticisms that have been launched against collective trust vehicles in the past
no longer apply. Collective trusts use a unitized structure and the units are valued
daily; as a result, participants invested in collective trusts are able to track the daily
performance of their investments online. Use of CITs in DC Plans Booming; Paula
Aven Gladych, CITs Gaining Ground in 401(k) Plans, EMPLOYEE BENEFIT NEWS
(Apr. 14, 2016), available at http://www.benefitnews.com/news/cits-gaining-
ground-in-401-k-plans (hereinafter CITs Gaining Ground). Many if not most mutual
fund strategies are available in collective trust format, and the investments in the
collective trusts are identical to those held by the mutual fund. Use of CITs in DC
Plans Booming; CITs Gaining Ground. And because collective trusts contract


                                           33
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 34 of 64




       80.     Thus, a prudent fiduciary managing a large plan will give serious

consideration to the use of separate accounts or collective trusts, and in the majority

of cases, will opt to move out of mutual funds.

       81.     Separate accounts are another type of investment vehicle similar to

collective trusts, which retain their ability to assemble a mix of stocks, bonds, real

property, and cash, and their lower administrative costs.

       82.     Separate accounts are widely available to large plans such as the Plan,

and offer a number of advantages over mutual funds, including the ability to negotiate

fees. Costs within separate accounts are typically much lower than even the lowest-

cost share class of a particular mutual fund. By using separate accounts, “[t]otal

investment management expenses can commonly be reduced to one-fourth of the

expenses incurred through retail mutual funds.” U.S. Dep’t of Labor, Study of 401(k)

Plan    Fees     and    Expenses,    at   17   (April   13,   1998),    available    at



directly with the plan, and provide regular reports regarding costs and investment
holdings, the Plan has the same level of protection that the Investment Company Act
provides to individual investors, thus eliminating the need for the protections of the
Investment Company Act. Further, collective trusts are still subject to state and
federal banking regulations that provide comparable protections. American Bankers
Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available at
https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds



                                          34
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 35 of 64




https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-

of-401k-plan-fees-and-expenses.pdf

B.    Defendants Breached Their Fiduciary Duties in Failing to Investigate and
      Select Lower Cost Alternative Funds

      83.    The Supreme Court recently reaffirmed the ongoing fiduciary duty to

monitor a plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court

held that “an ERISA fiduciary’s duty is ‘derived from the common law of trusts,’”

and that “[u]nder trust law, a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Id. at 1828. In so holding, the Supreme

Court referenced with approval the Uniform Prudent Investor Act, treatises, and

seminal decisions confirming the duty.

      84.    Under trust law, one of the responsibilities of the Plan’s fiduciaries is to

“avoid unwarranted costs” by being aware of the “availability and continuing

emergence” of alternative investments that may have “significantly different costs.”

Restatement (Third) of Trusts ch. 17, intro. note (2007); see also Restatement (Third)

of Trusts § 90 cmt. B (2007) (“Cost-conscious management is fundamental to

prudence in the investment function.”). Adherence to these duties requires regular

performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a

“superior alternative investment” to any of the plan’s holdings. Pension Ben. Gaur.

                                          35
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 36 of 64




Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt.,

712 F.3d 705, 718-19 (2d Cir. 2013).

      85.       When large plans, like the Plan here, have options which approach the

retail cost of shares for individual investors or are simply more expensive than the

average institutional shares for that type of investment, a careful review of the plan

and each option is needed for the fiduciaries to fulfill their obligations to the plan

participants.

      86.       The Plan has retained several actively-managed funds as Plan

investment options despite the fact that these funds charged grossly excessive fees

compared with comparable or superior alternatives, and despite ample evidence

available to a reasonable fiduciary that these funds had become imprudent due to their

high costs.

      87.       During the Class Period, the Plan lost millions of dollars in offering

investment options that had similar or identical characteristics to other lower-priced

investment options.

      88.       Upon information and belief, the majority of funds in the Plan stayed

the same during the Class Period. Taking 2018 as an example year, 16 out of 29 funds

in the Plan—that is, 55% of funds—were much more expensive than comparable




                                           36
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 37 of 64




funds found in similarly-sized plans (plans having $100m to $250m in assets).11 The

expense ratios for funds in the Plan in some cases were up to 72% above the median

expense ratios in the same category:

 Fund                   ER12           Category             ICI Median Fee13

 BNY Mellon Instl
                           0.20%             Index                 .08%
 S&P 500 Stk Idx I
       Eaton Vance
      Atlanta Capital      0.91%       Domestic Equity            0.61%
       SMID-Cap I
     Fidelity Advisor
                           0.79%       Domestic Equity            0.61%
     New Insights I
     PIMCO Income
                           0.74%       Domestic Bond              0.45%
         Instl
      Invesco
   Oppenheimer             0.85%         Int’l Equity             0.70%
 International Gr Y
     Janus Henderson
                           0.75%       Domestic Equity            0.61%
         Triton I
        Invesco
      Oppenheimer
                           1.01%         Int’l Equity             0.70%
       Developing
       Markets Y

11
  See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2015 at 69 (March 2018) (defined above as “ICI Study”), available at
https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf
12
  The listed expense figures are taken from the most recent summary prospectuses
published in 2020.
13
     This median fee is taken from plans with between $100m and $250m.


                                        37
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 38 of 64




 Victory Sycamore
 Established Value        0.89%        Domestic Equity             0.61%
         A
  Fidelity Advisor
                          0.82%        Domestic Equity             0.61%
   Real Estate I
   PGIM QMA
                          0.69%        Domestic Equity             0.61%
 Small-Cap Value Z
    Templeton
                          1.10%          Int’l Equity              0.70%
    Foreign A
   Western Asset
                          0.82%        Domestic Bond               0.45%
   Core Bond A
     BlackRock
 Inflation Protected      0.75%        Domestic Bond               0.45%
     Bond Inv A
  Victory INCORE
  Fund for Income         0.91%        Domestic Bond               0.45%
          A
  BlackRock High
                          0.61%        Domestic Bond               0.45%
  Yield Bond Instl
     PIMCO
 CommoditiesPLU           1.22%              Other                 0.88%
   S Strategy A

      89.    The above comparisons understate the excessiveness of fees in the Plan

throughout the Class Period. That is because the ICI study was conducted in 2015

when expense ratios would have been higher than today given the downward trend

of expense ratios the last few years. Accordingly, the median expense ratios in 2020

utilized by similar plans would be lower than indicated above, demonstrating a




                                        38
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 39 of 64




greater disparity between the 2020 expense ratios utilized in the above chart and the

median expense ratios.

      90.    Further, median-based comparisons also understate the excessiveness of

the investment management fees of the Plan funds because many prudent alternative

funds were available that offered lower expenses than the median.

      91.    As demonstrated by the chart below, in several instances during the

Class Period, Defendant failed to prudently monitor the Plan to determine whether

the Plan was invested in the lowest-cost share class available for the Plan’s mutual

funds, which are identical to the mutual funds in the Plan in every way except for

their lower cost.

      92.    From 2016 through November 2019 the target date funds in the Plan

were Wilmington Trust collective trust versions of Blackrock LifePath Index

Retirement Funds. The Plan’s Form 5500 lists both classes (75 and 95) of the

Wilmington Trust Funds and fails to identify whether both classes were utilized

during the Class Period or if one or the other class was utilized. For that reason, the

below charts depict the expenses for both classes. The Plan could have obtained the

exact same fund directly from BlackRock for .15% and .11%, respectively, a fraction

of the cost of the Wilmington Trust versions:




                                          39
     Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 40 of 64




        Plan Fund               ER               Alternate Fund         Alternate
                                                                           ER
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2030 Class 75                         2030 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2025 Class 75                         2025 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2020 Class 75                         2020 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2035 Class 75                         2035 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2040 Class 75                         2040 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2050 Class 75                         2050 I
Wilmington Trust BlackRock                   BlackRock LifePath Index
 Lifepath Index Retirement     0.51 %                Retire I            0.15%
       Fund Class 75
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2045 Class 75                         2045 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2055 Class 75                         2055 I
Wilmington Trust BlackRock     0.51 %        BlackRock LifePath Index    0.15%
Lifepath Index 2060 Class 75                         2060 I

    Class 95:
Plan Fund                        ER      Alternate Fund                   ER
Wilmington Trust
BlackRock Lifepath Index        0.71% Wilmington  Trust BlackRock
                                      Lifepath Index 2030 Class 35       0.11%
2030 Class 95
Wilmington Trust
BlackRock Lifepath Index        0.71% Wilmington  Trust BlackRock
                                      Lifepath Index 2025 Class 35       0.11%
2025 Class 95
Wilmington Trust
BlackRock Lifepath Index        0.71% Wilmington  Trust BlackRock
                                      Lifepath Index 2020 Class 35       0.11%
2020 Class 95
Wilmington Trust
BlackRock Lifepath Index        0.71% Wilmington  Trust BlackRock
                                      Lifepath Index 2035 Class 35       0.11%
2035 Class 95


                                        40
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 41 of 64




  Wilmington Trust
  BlackRock Lifepath Index         0.71% Wilmington  Trust BlackRock
                                         Lifepath Index 2040 Class 35         0.11%
  2040 Class 95
  Wilmington Trust                       Wilmington Trust BlackRock
  BlackRock Lifepath Index         0.71% Lifepath Index Retirement            0.11%
  Retirement Fund Class 95               Fund Class 35
  Wilmington Trust
  BlackRock Lifepath Index         0.71% Wilmington  Trust BlackRock
                                         Lifepath Index 2045 Class 35         0.11%
  2045 Class 95
  Wilmington Trust
  BlackRock Lifepath Index         0.71% Wilmington  Trust BlackRock
                                         Lifepath Index 2050 Class 35         0.11%
  2050 Class 95
  Wilmington Trust
  BlackRock Lifepath Index         0.71% Wilmington  Trust BlackRock
                                         Lifepath Index 2055 Class 35         0.11%
  2055 Class 95
  Wilmington Trust
  BlackRock Lifepath Index         0.71% Wilmington  Trust BlackRock
                                         Lifepath Index 2060 Class 35         0.11%
  2060 Class 95

      93.    There is no good-faith explanation for utilizing high-cost share classes

when lower-cost share classes are available for the exact same investment. The Plan

did not receive any additional services or benefits based on its use of more expensive

share classes; the only consequence was higher costs for Plan participants.

      94.    Even the Wilmington Trust collective trust versions of the BlackRock

Mutual funds utilized by the Plan was not in the lowest share class available to the

Plan. Additionally, the remaining funds in the Plan also had identical lower share

counterparts that were never selected by the Plan’s fiduciaries. Using 2020 expense




                                         41
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 42 of 64




 ratios, the most recent data available, the chart below demonstrates how much more

 expensive the share classes in the Plan were than available lower share classes.



 Fund in Plan14       2020 Exp.       Lower Cost         2020 Exp.       % Fee Excess
                        Ratio         Share Class          Ratio

 Wilmington Trust
    BlackRock           0.51%         Wilmington                             363.6%
  Lifepath Index                         Trust
  2030 Class 75                       BlackRock            0.11%
 Wilmington Trust                    Lifepath Index
    BlackRock           0.71%        2030 Class 35                           545.5%
  Lifepath Index
  2030 Class 95
 Wilmington Trust
    BlackRock           0.51%         Wilmington                            363.6%
  Lifepath Index                         Trust
  2025 Class 75                       BlackRock            0.11%
 Wilmington Trust                    Lifepath Index
BlackRock Lifepath      0.71%        2025 Class 35                          545.5%
Index 2025 Class 95
 Wilmington Trust
    BlackRock           0.51%         Wilmington                            363.6%
  Lifepath Index                         Trust
  2020 Class 75                       BlackRock            0.11%
 Wilmington Trust                    Lifepath Index
    BlackRock           0.71%        2020 Class 35                          545.5%
  Lifepath Index
  2020 Class 95
 Wilmington Trust                     Wilmington
    BlackRock           0.51%            Trust                              363.6%
  Lifepath Index                      BlackRock            0.11%
  2035 Class 75                      Lifepath Index
 Wilmington Trust       0.71%        2035 Class 35                          545.5%
    BlackRock
 14
    As noted above, the Plan’s Form 5500 lists both classes (75 and 95) of the
 Wilmington Trust BlackRock Lifepath target date funds. The Form 5500 fails to
 clearly identify whether both classes were utilized during the Class Period or if one
 or the other share class was utilized. Accordingly, where appropriate, each cell in
 this column references both the Class 75 target date shares (identified first) and the
 Class 95 target dates shares (identified second).


                                          42
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 43 of 64




  Lifepath Index
  2035 Class 95
 Wilmington Trust
BlackRock Lifepath    0.51%       Wilmington                       363.6%
Index 2040 Class 75                  Trust
 Wilmington Trust                 BlackRock          0.11%
    BlackRock         0.71%      Lifepath Index                    545.5%
  Lifepath Index                 2040 Class 35
  2040 Class 95
 Wilmington Trust
BlackRock Lifepath    0.51%       Wilmington                       363.6%
 Index Retirement                    Trust
   Fund Class 75                  BlackRock
 Wilmington Trust                Lifepath Index      0.11%
    BlackRock                     Retirement
  Lifepath Index      0.71%      Fund Class 35                     545.5%
 Retirement Fund
     Class 95
 Wilmington Trust
    BlackRock         0.51%       Wilmington                       363.6%
  Lifepath Index                     Trust
  2045 Class 75                   BlackRock          0.11%
 Wilmington Trust                Lifepath Index
    BlackRock         0.71%      2045 Class 35                     545.5%
  Lifepath Index
  2045 Class 95
 Wilmington Trust
    BlackRock         0.51%       Wilmington                       363.6%
  Lifepath Index                     Trust
  2050 Class 75                   BlackRock          0.11%
 Wilmington Trust                Lifepath Index
    BlackRock         0.71%      2050 Class 35                     545.5%
  Lifepath Index
  2050 Class 95
 Wilmington Trust
    BlackRock         0.51%       Wilmington                       363.6%
  Lifepath Index                     Trust
  2055 Class 75                   BlackRock          .11%
 Wilmington Trust                Lifepath Index
    BlackRock         0.71%      2055 Class 35                     545.5%
  Lifepath Index
  2055 Class 95
 Wilmington Trust
    BlackRock         0.51%       Wilmington                       363.6%
  Lifepath Index                     Trust
  2060 Class 75                   BlackRock          .11%
 Wilmington Trust                Lifepath Index
    BlackRock         0.71%      2060 Class 35                     545.5%
  Lifepath Index
  2060 Class 95

                                      43
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 44 of 64




  Eaton Vance                    Eaton Vance
 Atlanta Capital      0.91%     Atlanta Capital      0.82%           11%
  SMID-Cap I                    SMID-Cap R6
JPMorgan Intrepid                  JPMorgan
    Value I           0.59%      Intrepid Value      0.34%          73.5%
                                       R6
     Invesco                         Invesco
  Oppenheimer         0.85%       Oppenheimer        0.67%          26.9%
International Gr Y              International Gr
                                       R6

 Janus Henderson                    Janus
     Triton I         .75%        Henderson          0.66%          13.6%
                                   Triton N
     Invesco                        Invesco
  Oppenheimer         1.01%      Oppenheimer         0.85%          18.8%
   Developing                     Developing
    Markets Y                     Markets R6
Victory Sycamore                    Victory
Established Value     0.89%        Sycamore          0.57%         56.14%
        A                         Established
                                   Value R6
  PGIM QMA                       PGIM QMA
Small-Cap Value Z     0.69%       Small-Cap          0.63%          9.5%
                                   Value R6
Templeton Foreign     1.10%       Templeton          0.69%          59.4%
       A                          Foreign R6

  Western Asset       0.82%      Western Asset       0.42%          95.2%
  Core Bond A                    Core Bond IS

    BlackRock                     BlackRock
Inflation Protected   0.75%        Inflation         0.45%          66.7%
    Bond Inv A                  Protected Bond
                                     Inv K
 Victory INCORE                     Victory
Fund for Income A     0.91%     INCORE Fund          0.63%          44.4%
                                for Income R6
 BlackRock High       0.61%     BlackRock High       0.50%          22.0%
 Yield Bond Instl                Yield Bond K




                                     44
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 45 of 64




      95.    The above is for illustrative purposes only. At all times during the Class

Period, Defendants knew or should have known of the existence of cheaper share

classes and therefore also should have immediately identified the prudence of

transferring the Plan’s funds into these alternative investments.

      96.    Upon information and belief, all the lower share classes identified above

were available to the Plan. Taking 2018 as an exemplar year, the Plan would have

qualified for lower share classes for an overwhelming majority of its investment

funds given the assets under management for each fund:

            Fund                  Category                     AUM
   WT BlackRock LifePath        Target Date                 $25,761,935
        Index 2030

   WT BlackRock LifePath        Target Date                 $ 24,009,235
        Index 2025

   WT BlackRock LifePath        Target Date                 $16,952,976
        Index 2020

   WT BlackRock LifePath        Target Date                 $16,814,686
        Index 2035

   WT BlackRock LifePath        Target Date                 $12,678,776
        Index 2040

 BNY Mellon Instl S&P 500       Target Date                  $9,301,871
       Stk Idx I

   WT BlackRock LifePath        Target Date                  $8,393,296
       Index Retire




                                          45
      Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 46 of 64




 WT BlackRock LifePath         Target Date          $7,962,381
      Index 2045

  Fidelity Advisor Stable       Domestic            $6,462,288
   Value Portfolio Class         Equity

Eaton Vance Atlanta Capital     Domestic            $5,541,312
       SMID-Cap I                Equity

   Fidelity Advisor New         Domestic            $5,514,805
          Insights I             Equity

 WT BlackRock LifePath         Target Date          $4,977,265
      Index 2050

   PIMCO Income Instl           Domestic            $4,867,973
                                 Bond

JPMorgan Intrepid Value I       Domestic            $3,911,852
                                 Equity

  WT BlackRock Lifepath                             $2,795,252
       Index 2055

  Invesco Oppenheimer          Int’l Equity         $2,406,252
    International Gr Y

 Janus Henderson Triton I       Domestic            $2,268,251
                                 Equity

  Invesco Oppenheimer          Int’l Equity         $1,552,856
  Developing Markets Y

    Victory Sycamore            Domestic            $1,541,293
  Established Value A/I          Equity

Fidelity Advisor Real Estate    Domestic            $1,154,664
              I                  Equity

  PGIM QMA Small-Cap            Domestic             $922,106
       Value Z                   Equity


                                        46
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 47 of 64




    Templeton Foreign A          Int’l Equity                  $911,933


 Western Asset Core Bond A        Domestic                     $880,135
                                   Bond

     BlackRock Inflation          Domestic                     $779,682
    Protected Bond Inv A           Bond

 Victory INCORE Fund for          Domestic                     $660,332
          Income A                 Bond

   WT BlackRock Lifepath         Target Date                   $659,064
        Index 2060

 BlackRock High Yield Bond        Domestic                     $645,938
           Instl                   Bond

 PIMCO CommoditiesPLUS              Other                      $165,440
       Strategy A

        97.   A prudent fiduciary conducting an impartial review of the Plan’s

investments would have identified the cheaper share classes available and transferred

the Plan’s investments in the above-referenced funds into the cheaper share classes

at the earliest opportunity.

        98.   In summary, Defendants could have used the Plan’s bargaining power

to obtain high-quality, low-cost alternatives to mutual funds, in order to negotiate the

best possible price for the Plan. By failing to investigate the use of lower cost share

classes, Defendants caused the Plan to pay millions of dollars per year in unnecessary

fees.



                                            47
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 48 of 64




         99.   Defendants also failed to consider materially similar but cheaper

alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of

comparable passively-managed and actively-managed alternative funds in the same

investment style. A reasonable investigation would have revealed the existence of

these lower-cost alternatives. The chart below uses 2020 expense ratios, the most

recent data available, as a methodology to demonstrate how much more expensive

the Plan’s funds were than their alternative fund counterparts:

                            2020     Passive/Active Lower Cost      2020     % Fee
        Fund in Plan        Exp.            Alternative15           Exp.     Excess
                            Ratio                                   Ratio
     Eaton Vance Atlanta              Vanguard Mid-Cap Growth       0.07%    1200%
     Capital SMID-Cap I     0.91 %         Index Admiral
                                      Vanguard Mid-cap Growth       0.36% 152.78%

     Fidelity Advisor New               Vanguard Russell 1000       0.08%    887.5%
            Insights I      0.79 %         Growth Index I
                                       Vanguard Equity Income       0.27% 192.59%

                                      BlackRock Credit Strategies   0.63%    17.46%
     PIMCO Income Instl     0.74 %          Income Instl
                                           No Index version

JPMorgan Intrepid Value I 0.59 %       Vanguard Value Index I       0.04 %   1375%
                                       Vanguard Equity Income       0.22 %   168%




15
  Where appropriate, each cell in this column references both a passively-managed
fund (identified first) and an actively-managed fund (identified second).


                                         48
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 49 of 64




 Invesco Oppenheimer                 Vanguard Intl Div Apprec         0.25%    240%
   International Gr Y      0.85 %           Idx Adm
                                    Vanguard Intl Growth Adm          0.32% 165.63%

                                    Vanguard Small Cap Growth         0.06%   1150%
Janus Henderson Triton I   0.75 %            Index I
                                        Vanguard Explorer             0.46%    63%

                                   Fidelity Emerging Markets 0.08 % 1162.5%
 Invesco Oppenheimer       1.01 %              Idx
 Developing Markets Y
                                  DFA Emerging Markets Core 0.52 % 94.23%
                                             Equity I

   Victory Sycamore                   Vanguard Mid-Cap Value          0.07%   1171%
  Established Value A      0.89 %         Index Admiral
                                       Vanguard Capital Value         0.29%   206.9%

  Fidelity Advisor Real             Fidelity Real Estate Securities   0.07%   1071%
         Estate I          0.82 %               Index
                                    DFA Real Estate Securities I      0.18%   355.5%

PGIM QMA Small-Cap                   Vanguard Small Cap Value         0.07%   885.71%
     Value Z               0.69 %         Index Admiral
                                     Vanguard Explorer Value          0.56%   23.2%

                                        Fidelity International        0.59%   86.4%
 Templeton Foreign A       1.10 %         Enhanced Index
                                        Vanguard Int'l Value          0.38%   189.4%

Western Asset Core Bond    0.82 %     Fidelity® US Bond Index  0.03 %         2633%
           A
                                    Vanguard Core Bond Admiral 0.13 %         530%

                                    Fidelity® Inflation-Protected     0.05%   1400%
  BlackRock Inflation      0.75 %             Bd Index
 Protected Bond Inv A
                                    Vanguard Inflation-protected      0.07%   971.4%
                                            Securities I




                                        49
           Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 50 of 64




Victory INCORE Fund                      Vanguard Short-Term      0.07%        1200%
     for Income A            0.91 %      Treasury Idx Admiral
                                      Vanguard Short-Term Federal 0.20%         355%

 BlackRock High Yield        0.61 % Federated High-Yield Strategy 0.03%
      Bond Instl                                                               1933%

      PIMCO                             BlackRock Commodity
  CommoditiesPLUS            1.22 %         Strategies Instl         0.63%     93.65%
     Strategy A
      100. The above is for illustrative purposes only as the significant fee

disparities detailed above existed for all years of the Class Period. The Plan expense

ratios were multiples of what they should have been given the bargaining power

available to the Plan fiduciaries.

      101. Moreover, the Plan’s fiduciaries cannot justify selecting actively

managed funds over passively managed ones. As noted above, while higher-cost

mutual funds may outperform a less-expensive option such as a passively-managed

index fund over the short term, they rarely do so over a longer term. Defendants’

failure to investigate lower cost alternative investments (both actively and passively

managed funds) during the Class Period cost the Plan and its participants millions of

dollars.




                                         50
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 51 of 64




C.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping
         Expenses
         102. The Plan’s recordkeeper is Fidelity Investments. SPD at 3. The term

“recordkeeping” is a catchall term for the suite of administrative services typically

provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the

recordkeeper to provide a broad range of services to a defined contribution plan as

part of its package of services. These services can include claims processing, trustee

services, participant education, managed account services, participant loan

processing, QDRO16 processing, preparation of disclosures, self-directed brokerage

accounts, investment consulting, and general consulting services.         Nearly all

recordkeepers in the marketplace offer this range of services, and defined

contribution plans have the ability to customize the package of services they receive

and have the services priced accordingly. Many of these services can be provided by

recordkeepers at very little cost. In fact, several of these services, such as managed

account services, self-directed brokerage, QDRO processing, and loan processing are

often a profit center for recordkeepers.




16
     Qualified Domestic Relations Order.


                                           51
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 52 of 64




        103. The market for recordkeeping is highly competitive, with many vendors

equally capable of providing a high-level service. As a result of such competition,

vendors vigorously compete for business by offering the best price.

        104. On overage, administrative expenses—the largest of which, by far, is

recordkeeping—make up 18% of total plan fees. Investment Company Institute &

Deloitte Consulting LLP, Inside the Structure of Defined Contribution/401(k) Plan

Fees,        2013,       at      17       (Aug.        2014),        available    at

https://www.ici.org/pdf/rpt_14_dc_401k_fee_study.pdf.

        105. The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants can take advantage

of economies of scale by negotiating a lower per-participant recordkeeping fee.

Because recordkeeping expenses are driven by the number of participants in a plan,

the vast majority of plans are charged on a per-participant basis.

        106. Recordkeeping expenses can either be paid directly from plan assets, or

indirectly by the plan’s investments in a practice known as revenue sharing (or a

combination of both). Revenue sharing payments are payments made by investments

within the plan, typically mutual funds, to the plan’s recordkeeper or to the plan

directly, to compensate for recordkeeping and trustee services that the mutual fund

company otherwise would have to provide.


                                          52
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 53 of 64




      107. Prudent fiduciaries implement three related processes to prudently

manage and control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d

327, 336 (8th Cir. 2014) (“Tussey II”) (holding that fiduciaries of a 401(k) plan

“breach[] their fiduciary duties” when they “fail[] to monitor and control

recordkeeping fees” incurred by the plan); George v. Kraft Foods Glob., Inc., 641

F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”). First, they

must pay close attention to the recordkeeping fees being paid by the plan. A prudent

fiduciary tracks the recordkeeper’s expenses by demanding documents that

summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-

competitiveness analyses, and multi-practice and standalone pricing reports.

      108. Second, in order to make an informed evaluation as to whether a

recordkeeper or other service provider is receiving no more than a reasonable fee for

the services provided to a plan, a prudent fiduciary must identify all fees, including

direct compensation and revenue sharing being paid to the plan’s recordkeeper. To

the extent that a plan’s investments pay asset-based revenue sharing to the

recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable


                                         53
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 54 of 64




levels, and require that any revenue sharing payments that exceed a reasonable level

be returned to the plan and its participants.

      109. Third, the plan’s fiduciaries must remain informed about overall trends

in the marketplace regarding the fees being paid by other plans, as well as the

recordkeeping rates that are available. This will generally include conducting a

Request for Proposal (“RFP”) process at reasonable intervals, and immediately if the

plan’s recordkeeping expenses have grown significantly or appear high in relation to

the general marketplace. More specifically, an RFP should happen at least every

three to five years as a matter of course, and more frequently if the plans experience

an increase in recordkeeping costs or fee benchmarking reveals the recordkeeper’s

compensation to exceed levels found in other, similar plans. George, 641 F.3d 800;

Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

      110. Defendant has wholly failed to prudently manage and control the Plan’s

recordkeeping costs by failing to undertake any of the aforementioned steps because,

among other things, there is no evidence that the Defendant negotiated to lower

recordkeeping costs given that the recordkeeping costs have increased during the

Class Period. Defendants caused the Plan to pay the following per participant

recordkeeping costs during the Class Period:




                                           54
         Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 55 of 64




                                          Indirect Payment    Additional
                        Direct            to Fidelity         Revenue
        No. of          Payment to        Through             Sharing to         P/P
Year    Participants    Fidelity          Revenue Sharing     Fidelity          Cost
   2018         5230    $ 72,581.00        $ 547,343.00       $ 785,312.00      $269
   2017         4920    $ 24,260.00        $ 559,568.00       $ 812,515.00      $284
   2016         4956    $ (16,827.00)      $ 692,314.00       NA                $136
   2015         5337    $ 30,226.00        $ 333,418.00       NA                $68
   2014         4829    $ 27,300.00        $ 309,707.00       NA                $70
        111. The total amount of recordkeeping fees paid throughout the Class Period

  on a per participant basis was astronomical, especially in 2017 and 2018 as indicated

  above. According to data compiled in the 20th edition of the 401k Averages Book,

  for plans with 2,000 participants and $200 million in assets, the average

  recordkeeping/administration fee was $5 per participant. See Pension Data Source,

  401k Averages Book at 107 (20th ed. 2020) (data updated through September 30,

  2019).17 Expressed as a range, $0 per participant is at the low end and $43 per

  participant is at the high end. Id. The Plan’s recordkeeping costs were at all times

  higher than any other plan with a similar amount of assets under management.

        112. The figures cited by the 401k Averages book is borne out by a

  1998 study conducted by the Department of Labor (“1998 DOL Study”). The study




  17
    “Published since 1995, the 401k Averages Book is the oldest, most recognized
  source for non-biased, comparative 401(k) average cost information.” 401k
  Averages Book at 2.



                                           55
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 56 of 64




reflected that as the number of participants grow, a plan can negotiate lower

recordkeeping fees:18

               Number of Participants                Avg. Cost Per Participant
       200                                     $42

       500                                     $37

       1,000                                   $34


      113. Given the general trend of decreasing recordkeeping fees, the above

average costs per participants would be lower today as reflected in the latest edition

of the 401k Averages Book. As plan size increases, so should the costs per participant.

See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges typically

reflect minimum charges and sliding scales that substantially reduce per capita costs

as plan size increases.”)19


18
       See      https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/
retirement/study-of-401k-plan-fees-and-expenses.pdf
19
  Case law is in accord. See, e.g., Spano v. Boeing, Case 06-743, Doc. 466, at 26
(S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of $37–$42, supported
by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant
obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per
participant for the past two years); George v. Kraft Foods Global, Inc., 641 F.3d 786
(7th Cir. 2011) (plaintiffs’ expert opined market rate of $20–$27 and plan paid
record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at
¶ 10.4 (D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay
not more than $35 per participant for recordkeeping).


                                          56
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 57 of 64




      114. Here, the increase in the Plan’s recordkeeping costs (as measured on a

per participant basis) far out-paced the modest growth in the number of participants

from the start of the Class Period until the present, indicating the Plan’s fiduciaries

failed to leverage the growing size of the Plan (by both participants and assets) to

achieve lower per participant costs.

      115. Given the increase in size of the Plan’s assets during the Class Period

and total number of unique participants, in addition to the general trend towards lower

recordkeeping expenses in the marketplace as a whole, the Plan could have obtained

recordkeeping services that were comparable to or superior to the typical services

that would have been provided by its recordkeeper to the Plan.

      116. A prudent fiduciary would have observed the excessive fees being paid

to the recordkeeper and taken corrective action. Defendants’ failures to monitor and

control recordkeeping compensation cost the Plan millions of dollars per year and

constituted separate and independent breaches of the duties of loyalty and prudence.

                         FIRST CLAIM FOR RELIEF
              Breaches of Fiduciary Duties of Loyalty and Prudence
                           (Asserted against Cumulus)

      117. Plaintiffs re-allege and incorporate herein by reference all prior

allegations in this Complaint as if fully set forth herein.




                                           57
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 58 of 64




      118. At all relevant times, the Company (“Prudence Defendant”) was a

fiduciary of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A), in that it exercised discretionary authority or control over the

administration and/or management of the Plan or disposition of the Plan’s assets.

      119. As a fiduciary of the Plan, Cumulus was subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included

managing the assets of the Plan for the sole and exclusive benefit of Plan participants

and beneficiaries, and acting with the care, skill, diligence, and prudence under the

circumstances that a prudent person acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of like character and with like aims.

      120. The Prudence Defendant breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. It did not make decisions regarding

the Plan’s investment lineup based solely on the merits of each investment and what

was in the interest of Plan participants. Instead, the Prudence Defendant selected and

retained investment options in the Plan despite the high cost of the funds in relation

to other comparable investments. The Prudence Defendant also failed to investigate

the availability of lower-cost share classes of certain mutual funds in the Plan. In

addition, the Prudence Defendant failed to investigate separate accounts and/or

collective trusts as alternatives to mutual funds, even though they generally provide


                                          58
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 59 of 64




the same investment management services at a lower cost. Likewise, the Prudence

Defendant failed to monitor or control the grossly-excessive compensation paid for

recordkeeping services.

      121. As a direct and proximate result of the breaches of fiduciary duties

alleged herein, the Plan suffered millions of dollars of losses due to excessive costs

and lower net investment returns. Had Defendant complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants

would have had more money available to them for their retirement.

      122. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence

Defendant is liable to restore to the Plan all losses caused by their breaches of

fiduciary duties, and also must restore any profits resulting from such breaches. In

addition, Plaintiffs are entitled to equitable relief and other appropriate relief for

Defendant’s breaches as set forth in their Prayer for Relief.

      123. Because the Plan Document speaks of the “Plan fiduciaries,” SPD at 8,

there are likely other Plan fiduciaries not named in this Complaint. Accordingly, the

Prudence Defendant knowingly participated in each breach of the other fiduciaries,

knowing that such acts were a breach, enabled the other fiduciaries to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of

the breaches by the other fiduciaries and failed to make any reasonable and timely


                                          59
        Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 60 of 64




effort under the circumstances to remedy the breaches. Accordingly, the Company

is also liable for the breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).

                        SECOND CLAIM FOR RELIEF
                Failure to Adequately Monitor Other Fiduciaries
                           (Asserted against Cumulus)
      124. Plaintiffs re-allege and incorporate herein by reference all prior

allegations in this Complaint as if fully set forth herein.

      125. Cumulus (the “Monitoring Defendant”) had the authority to appoint and

remove investment managers.

      126. In light of this authority, the Monitoring Defendant had a duty to

monitor any investment manager it appointed during the Class Period to ensure that

the investment managers were adequately performing their fiduciary obligations, and

to take prompt and effective action to protect the Plan in the event that the investment

managers were not fulfilling those duties.

      127. The Monitoring Defendant also had a duty to ensure that the investment

managers possessed the needed qualifications and experience to carry out their duties

(or used qualified advisors and service providers to fulfill their duties); had adequate

financial resources and information; maintained adequate records of the information

on which they based their decisions and analysis with respect to the Plan’s

investments; and reported regularly to Cumulus.



                                           60
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 61 of 64




      128. Cumulus breached its fiduciary monitoring duties by, among other

things:

              (a)   Failing to monitor and evaluate the performance of any
                    investment managers or have a system in place for doing so,
                    standing idly by as the Plan suffered significant losses as a result
                    of any investment managers’ imprudent actions and omissions;

              (b)   failing to monitor the processes by which Plan investments were
                    evaluated, their failure to investigate the availability of lower-cost
                    share classes, and their failure to investigate the availability of
                    lower-cost separate account and collective trust vehicles; and
              (c)   failing to remove any investment managers whose performance
                    was inadequate in that they continued to maintain imprudent,
                    excessively costly, and poorly performing investments within the
                    Plan, and caused the Plan to pay excessive recordkeeping fees, all
                    to the detriment of the Plan and Plan participants’ retirement
                    savings.

      129. As a consequence of the foregoing breaches of the duty to monitor, the

Plan suffered millions of dollars of losses. Had Cumulus complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan

participants would have had more money available to them for their retirement.

      130. Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Cumulus is liable to

restore to the Plan all losses caused by their failure to adequately monitor any

investment managers. In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in their Prayer for Relief.




                                            61
       Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 62 of 64




                                  JURY DEMAND

      Plaintiffs demand a jury.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that judgment be entered against Defendants

on all claims and requests that the Court awards the following relief:

      A.     A determination that this action may proceed as a class action under

Rule 23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

Procedure;

      B.     Designation of Plaintiffs as Class Representatives and designation of

Plaintiffs’ counsel as Class Counsel;

      C.     A Declaration that the Defendant has breached its fiduciary duties under

ERISA;

      D.     An Order compelling the Defendant to make good to the Plan all losses

to the Plan resulting from Defendant’s breaches of its fiduciary duties, including

losses to the Plan resulting from imprudent investment of the Plan’s assets, and to

restore to the Plan all profits the Defendant made through use of the Plan’s assets,

and to restore to the Plan all profits which the participants would have made if the

Defendant had fulfilled its fiduciary obligations;




                                          62
          Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 63 of 64




      E.      An order requiring the Company Defendant to disgorge all profits

received from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

§ 1132(a)(3) in the form of an accounting for profits, imposition of a constructive

trust, or a surcharge against Cumulus as necessary to effectuate said relief, and to

prevent the Cumulus’ unjust enrichment;

      F.      Actual damages in the amount of any losses the Plan suffered, to be

allocated among the participants’ individual accounts in proportion to the accounts’

losses;

      G.      An order enjoining Defendant from any further violations of their

ERISA fiduciary responsibilities, obligations, and duties;

      H.      Other equitable relief to redress Defendant’s illegal practices and to

enforce the provisions of ERISA as may be appropriate, including appointment of an

independent fiduciary or fiduciaries to run the Plan and removal of Plan fiduciaries

deemed to have breached their fiduciary duties;

      I.      An award of pre-judgment interest;

      J.      An award of costs pursuant to 29 U.S.C. § 1132(g);

      K.      An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

common fund doctrine; and




                                          63
      Case 1:20-cv-00847-TWT Document 1 Filed 02/24/20 Page 64 of 64




     L.    Such other and further relief as the Court deems equitable and just.

                                       Respectfully submitted,

Dated: February 24, 2020                JOHNSON FISTEL, LLP

                                   By: s/ Michael I. Fistel, Jr.
                                       Michael I. Fistel, Jr.
                                       michaelf@johnsonfistel.com
                                       Georgia Bar No.: 262062
                                       William W. Stone
                                       williams@johnsonfistel.com
                                       Georgia Bar No.: 273907
                                       Mary Ellen Conner
                                       maryellenc@johnsonfistel.com
                                       Georgia Bar No.: 195077
                                       Adam J. Sunstrom
                                       adams@johnsonfistel.com
                                       Georgia Bar No.: 556579
                                       40 Powder Springs Street
                                       Marietta, GA 30064
                                       Telephone: (470) 632-6000
                                       Facsimile: (770) 200-3101

                                        CAPOZZI ADLER, P.C.
                                        Mark K. Gyandoh, Esquire
                                        PA Attorney ID #88587
                                        Donald R. Reavy, Esquire
                                        PA Attorney ID #82498
                                        2933 North Front Street
                                        Harrisburg, PA 17110
                                        Telephone: (717) 233-4101

                                        Counsel for Plaintiffs and the
                                        Putative Class




                                       64
